Title: General Orders, 27 June 1779
From: Washington, George
To: 


        
          
            Head-Quarters New-Windsor Sunday June 27th 1779.
            Parole Halifax—C. Signs Jutland Kingston
          
        
        
          In Congress March 23rd 1779.Ordinance for regulating the clothing departmentfor the Armies of The United States.
          There shall be a Clothier General, a Sub or State, Clothier for each State and a Regimental Clothier.
          
          The Clothier General is to be subject to the orders of the Board of War and Commander in Chief: He is to furnish estimates of the supplies wanted for the Army; to apply to the Commander in Chief and Board of War for assistance therein; to make returns of such estimates to them respectively; to receive all supplies imported from abroad and purchased in the Country by Continental Agents; to superintend the distribution thereof to the State-Clothiers; to settle accounts with them at least every six months; to keep regular accounts of all the clothing he shall receive, as well as of the distribution thereof among the state-clothiers, and to transmit his accounts twice in every year to the board of Treasury and settle them in the Chamber of Accounts when required, and generally to take care on the one hand that justice is done to the Public and on the other that the Army receive whatever shall be allowed to them in a regular, direct and seasonable manner, and at the same time so to act between the Continent and each particular State that equal & impartial justice may be done on all sides.
        
        
          The Sub or State-Clothier.
          A Sub or State Clothier is to be appointed by each State respectively to reside with or near the Army or such detachment thereof in which the troops of the said state may be as the Commander in Chief shall direct the better to know & supply their wants—The State appointing him is to be answerable for his conduct: In case of neglect or misbehaviour he is to be displaced by the Commander in Chief and his Successor to be appointed by the State to which he belonged: He is to receive from the Clothier General the proportion of clothing assigned for the troops of his State out of the public clothing imported or purchased by Continental Agents, and from the State, for which he is appointed, all the clothing which may, at Continental expence, be purchased in such State; of the latter their quality and price, he shall transmit exact accounts to the Clothier General, and when required, submit the several articles to the inspection of the Clothier General, or any person for that purpose deputed by him: He is to issue all clothing supplied as aforesaid to the regimental clothiers on returns signed by the commanding officers of regiments.
          He is to keep exact returns with each regiment inspect those of the regimental clothiers; see that the articles delivered them are duly issued to the troops and that all the clothing procured at continental expence, above the allowance made by Congress, drawn by non commissioned officers and privates is charged to them and credited to the Pay-Roll; and that the commissioned officers receive what is credited to them, and no more: He is to keep exact accounts with the Clothier General in behalf of the Public charging the United States only with what is allowed to the officers and men.
          
          Whenever the troops of any State shall have received their proportion of clothing from the Continental Stores, the supplies purchased at Continental expence by the State to which they belong or from both, and there shall remain a surplus which may be wanted for other troops not fully supplied, the Sub-Clothier possessed thereof is to deliver over the surplus to such other State-Clothier as the Clothier General shall direct, taking duplicate Invoices & Receipts from the State Clothier to whom they shall be transfered, one sett of which he is to deposite with the Clothier General and the other to retain as his own voucher; the Clothier General on his part making proper entries in his accounts to do justice to all concerned.
          When from a deficiency in the public stores the troops of any States shall not have received their allowance of Cloathing, the State-Clothier is without delay to represent their wants, particularly enumerated in a return for that purpose to the Executive Authority of the State to which he belongs, requesting a speedy & adequate supply.
          And in case a State, at its own expence shall give and deposite with him, any clothing for the more comfortable subsistence of it’s quota of troops in addition to the allowance made by Congress, he is strictly to pursue the directions of such State, as well with respect to the distribution, as the vouchers for the delivery and the manner and time of settling his accounts; transmitting once in every six months a copy of such accounts to the clothier General and as often, and when required, to the State to which he belongs.
        
        
          The Regimental Clothier.
          The office of regimental Clothier shall always be executed by the regimental Pay-Master.
          He is to be furnished by Captains or officers commanding companies with returns, specifying the men’s names and the particular wants of each; these he is to digest into a regimental return which being signed by the officer commanding the regiment and countersigned by himself with a receipt upon it of the supplies delivered to the regiment, is to be lodged with the State Clothier and become to him a Voucher for the delivery in his settlement with the Clothier General.
          He is to keep an account with each officer & soldier for every article delivered taking a receipt from them as his voucher for the delivery; He is to credit them for the continental allowance and to charge them for everything they receive, making stoppages in the monthly pay-rolls for whatever they may fall in debt to the Public beyond the allowance.
          And to prevent in future unequal distribution of clothing either to the officers or soldiers and the confusion and complaints which

have been heretofore occasioned by irregular applications from commanding officers of regiments to public Agents in different posts, it is hereby strictly enjoined on those Agents, the Clothier General and the Sub or State-Clothier to issue no clothing on any pretence whatsoever, but in the manner before prescribed; nor shall any article be credited to either of them on settlement of their accounts which is not so issued and vouched.
          And whereas discretionary changes of the Uniforms of regiments have proved inconvenient & expensive; the Commander in Chief is therefore hereby authorized and directed according to the circumstances of supplies of clothing to fix and prescribe the Uniform as well with regard to the color and facings as the cut or fashion of the clothes to be worn by the troops of the respective States and regiments which shall as far as possible be complied with by all purchasing Agents employed by Congress, as well as particular States, by the Clothier General, Sub or State Clothiers and regimental Clothiers and all officers & soldiers in the Armies of the United States.
          And when materials can be purchased instead of ready made clothes, it shall always be prefered in order that they may be made up by the Taylors of the several regiments to save expence and prevent the disadvantages which the soldiers frequently suffer from their unfitness; and instead of breeches, woolen Overalls for the Winter and Linen for the Summer are to be substituted.
        
      